DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,256,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the pending .
Pending claim 1 discloses a method comprising:
receiving an optical signal in a photonic device [0024];
Patented claim 1 discloses a method for communication comprising:
receiving a continuous wave optical signal in a first of said CMOS die...wherein said first CMOS die comprises said photonic devices;

generating first modulated optical signals in the photonic device using the received optical signal;
receiving second modulated optical signals in the photonic device;
generating electrical signals based on the first and second modulated optical signals; and
generating first modulated optical signals in said first CMOS die using said received continuous wave optical signal;
receiving second modulated optical signals in said first CMOS die;
generating electrical signals from said received modulated signals in said first CMOS die;

communicating the electrical signals from the photonic device to an electrical device defined on a different silicon die from the photonic device using through-silicon vias. 
communicating said electrical signals from said first CMOS die to said second CMOS die utilizing through-silicon vias...wherein said second CMOS die comprises said electronic devices.


With regards to the thicknesses, the photonic and electrical devices can still have different thicknesses in the pending application and such an embodiment would read on the claimed limitations. If the device thicknesses were the same thickness, this is not considered patentably relevant as the silicon layers can be arbitrarily increased or decreased in thickness to match each other. Applicant has not noted any particular benefit from having the layers be the same thickness but such a modification would have obvious benefits such as manufacturing both optical and electrical devices on the same die before dicing and stacking the layers. Having no requirement on the relationship between the thicknesses of the devices is therefore either already protected in the case of being different thicknesses or obvious in the case of being the same thickness.

For brevity, the remaining pending claims are matched to their counterpart without repetition of the claim language.
Pending claim 2 is unpatentable in view of patented claim 2.
Pending claim 3 is unpatentable in view of patented claim 3.
Pending claim 4 is unpatentable in view of patented claim 4.
Pending claim 5 is unpatentable in view of patented claim 5.
Pending claim 6 is unpatentable in view of patented claim 6.
Pending claim 7 is unpatentable in view of patented claim 7.
Pending claim 8 is unpatentable in view of patented claim 8.
Pending claim 9 is unpatentable in view of patented claim 9.
Pending claim 10 is unpatentable in view of patented claim 10.
Pending claim 11 is unpatentable in view of patented claim 11.
Pending claim 12 is unpatentable in view of patented claim 12.
Pending claim 13 is unpatentable in view of patented claim 13.
Pending claim 14 is unpatentable in view of patented claim 14.
Pending claim 15 is unpatentable in view of patented claim 15.
Pending claim 16 is unpatentable in view of patented claim 16.
Pending claim 17 is unpatentable in view of patented claim 17.
Pending claim 18 is unpatentable in view of patented claim 18.
Pending claim 19 is unpatentable in view of patented claim 19.
Pending claim 20 is unpatentable in view of patented claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID C SPALLA/               Primary Examiner, Art Unit 2818